DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Novlan et al. (US Pat Pub# 2014/0112194) in view of Huang et al. (US Pat Pub# 2020/0015116).
Regarding claims 1, 5, 11, and 15, Novlan teaches a method for allocating an identifier of a data radio bearer (Tables 15-18, DRB ID), comprising receiving a DRB ID range available (Tables 15-18, DRB ID ranges available). Novlan fails to teach a first network node and a second network node.

Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first network node and a second network node as taught by Huang into Novlan’s method in order to improve functionality (Section 0006).
Claims 2-3, 6-8, 10, 12-13, and 16-18  are rejected under 35 U.S.C. 103 as being unpatentable over Novlan et al. (US Pat Pub# 2014/0112194) in view of Huang et al. (US Pat Pub# 2020/0015116) and further in view of Shi et al. (US Pat Pub# 2019/0104439).
Regarding claims 2, 6, 12, and 16, Novlan in view of Huang teaches the limitations in claims 1, 5, 11, and 15.  However, Novlan and Huang fail to teach an addition request.
Shi teaches receiving an addition request, and acquiring the DRB ID from the addition request (Section 0034, addition request featuring an DRB ID).
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an addition request as taught by Shi into a first network node and a second network node as taught by Huang into Novlan’s method in order to improve allocation (Sections 0003 and 0006).
Regarding claims 3, 8, 13, and 18, Huang further teaches receiving the request of the first network node from the second network node through an Xn interface (Fig. 2 and Sections 0021 and 0121, Xn interface).

Regarding claim 10, Huang further teaches wherein the first network node is a secondary node, and the second network node is a master node (Fig. 2).
Allowable Subject Matter
Claims 4, 9, 14, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        7/27/2021